Citation Nr: 1433414	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability prior to March 8, 2012 and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1996, from November 1996 to October 2003, and from October 2003 to October 2005, with additional service in the Puerto Rico Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  During the pendency of the appeal the case was transferred to the RO in New York, New York. 

In the October 2006 rating decision, the RO granted service connection for left ear sensorineural hearing loss and assigned an initial noncompensable (0 percent) rating, effective December 12, 2005.  In a June 2012 rating decision, the RO granted a 20 percent rating for bilateral hearing loss, effective March 8, 2012.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

A Travel Board hearing was scheduled for the Veteran in May 2013, but he failed to report.  He has not provided a reason for his failure to appear or requested a new hearing date.  Therefore, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In July 2013, the Board remanded the increased rating claim for bilateral hearing loss and service connection claim for cervical spine disability for further development.

In a November 2013 rating decision, the New York RO granted service connection for a cervical spine disability; that decision represents a full grant of the benefit sought with respect to this claim.

In February 2014, the Board remanded the case to obtain additional evidence.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to March 8, 2012, the Veteran had hearing acuity of Level I hearing acuity in the right ear, and Level II in the left ear.

2.  Since March 8, 2012, the Veteran has Level VI hearing acuity in the right ear, and Level V in the left ear.


CONCLUSIONS OF LAW

1.  Prior to March 8, 2012, the criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, Part 4, Diagnostic Code 6100 (2013).

2.  Since March 8, 2012, the criteria for a disability rating higher than 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, Part 4, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013). 

This appeal essentially arises from the Veteran's disagreement with the assigned rating following the grant of service connection for his bilateral hearing loss disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is required. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains the Veteran's service treatment records, VA medical evidence, private medical evidence, and the Veteran's statements.  The Veteran underwent VA audiology examinations.  In light of the above, the Board finds that there is no further action is necessary to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board adjudicating the merits of claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests.  See 38 C.F.R. § 4.85 (2013).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2013).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2013). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

In September 2006, the Veteran underwent a VA audiometric evaluation to establish service connection.  He complained of progressive bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
21
22
18
24
20
LEFT
23
18
18
25
30

Speech recognition score (Maryland CNC) was 92 percent in the right ear, and 88 percent in the left ear.  Diagnosis was normal right ear hearing loss from 500 to 4K Hz and normal left ear hearing loss from 500 to 4K Hz with mild sensorineural hearing loss at 4K Hz.

Considering the results of the audiometric testing conducted by VA in September 2006, the Veteran has Level I hearing acuity in the right ear, and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).   The application of the Ratings Schedule establishes that a noncompensable rating for hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013).  Accordingly, an initial compensable rating is not warranted based on the September 2006 audiometric results.

In June 2008, the Veteran underwent a VA audiometric evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
21
25
20
35
35
LEFT
23
25
20
30
35

Speech recognition score was 92 percent in the right ear, and 90percent in the left ear.  However because the report specifically notes that the Maryland CNC test was not used to establish the speech recognition scores, these audiological test results are not adequate for VA purposes.  See 38 C.F.R. § 4.85.

In September 2010, the Veteran underwent an audiology consultation.  A diagnosis of bilateral sensorineural haring loss was continued.  Excellent speech recognition bilaterally was noted.  Hearing aids were recommended.  Puretone test results revealed a mild sloping sensorinerual hearing loss, bilaterally.  The audiometric results were presented in graphical form.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  Thus, although the Veteran's results were not interpreted by the audiologist, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  Kelly, supra.   In any event, there is no indication that the Maryland CNC test was used to determine speech recognition scores therefore the September 2010 test results are inadequate for rating purposes.  The audiologist did however indicate that the Veteran had excellent speech recognition scores and that there was no significant change since last hearing evaluation.

On March 8, 2012, the Veteran underwent an additional VA audiometric evaluation.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
50
50
50
50
50
LEFT
42
40
40
45
45

Speech recognition score (Maryland CNC) was 64 percent in the right ear, and 60 percent in the left ear.    

Considering the results of the audiometric testing conducted by VA in March 2012, the Veteran has level VI hearing acuity in the right ear, and level V hearing in the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI (2013).   The application of the Ratings Schedule establishes that a 20 percent rating for hearing loss is warranted under Diagnostic Code 6100, Tables VI, VII (2013).  Accordingly, since March 8, 2012, a rating higher than 20 percent is not warranted based on the March 2012 audiometric results.

In light of the above, the application of the Ratings Schedule establishes that a noncompensable rating for bilateral hearing loss must be continued under Diagnostic Code 6100 prior to March 8, 2012, and a 20 percent rating thereafter.    The Veteran does not exhibit an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  Therefore, based on the above-findings, the Board concludes that the medical evidence of record does not support higher ratings for the Veteran's bilateral hearing loss.

While not asserted by the Veteran, the VA examination reports document the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The March 2012 VA audiologist indicated that the veteran's hearing loss did not impact ordinary conditions of daily life, to include the ability to work. 

The Board has considered the Veteran's statements that his bilateral hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).

In summary, there is no basis to support an initial compensable rating for the Veteran's service-connected bilateral hearing loss disability prior to March 8, 2012, and a rating higher than 20 percent thereafter.  No additional staged ratings are appropriate.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his hearing loss disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).   See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

In this case, the Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing the Veteran's disability picture with the symptoms contemplated by the Schedule, the Board finds that his symptoms are congruent with the disability picture represented by the noncompensable rating assigned prior to March 8, 2012, and the 20 percent currently assigned for bilateral hearing loss.  The current disability ratings are determined by a numeric designation according to Tables in the Rating Schedule.  Consequently, the Board concludes that the schedular criteria are adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.

ORDER

An initial compensable evaluation for a bilateral hearing loss disability prior to March 8, 2012, and in excess of 20 percent thereafter, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


